Opinion issued October 15, 2013




                                      In The

                                Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                                NO. 01-13-00646-CV
                            ———————————
                  IN RE JORGE HERMIDA-LARA, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      On July 29, 2013, the relator, Jorge Hermida-Lara, filed a petition for writ of

mandamus, seeking relief from the trial court’s denial of relator’s motion to

disqualify opposing counsel.1

      We deny the petition for writ of mandamus.2


1
      The underlying case is Rosa Rosas v. Jorge Hermida-Lara, No. 2012-69210, in
      the 308th District Court of Harris County Texas, the Honorable James
      Lombardino presiding.
                                    PER CURIAM

Panel consists of Justices Keyes, Higley, and Massengale.




2
      Relator’s petition for writ of mandamus is procedurally defective. See TEX. R.
      APP. 9.5 (requiring that certificate of service contain date, manner of service, name
      and address of each person served, and, if person served is party’s attorney, name
      of party represented by that attorney); TEX. R. APP. P. 52.3(g) (requiring that every
      statement of fact in petition be supported by citation to competent evidence
      included in appendix or record); TEX. R. APP. P. 52.3(h) (requiring that petition
      include appropriate citations to authorities and to appendix or record materials);
      TEX. R. APP. P. 52.3(k) (requiring that petition include appendix containing
      certified or sworn copy of any order complained of); TEX. R. APP. P. 52.7
      (requiring relator to file record with petition containing certified or sworn copy of
      every document that is material to relator’s claim and properly authenticated
      transcript of any relevant testimony from underlying proceeding).
                                            2